Filed 2/10/16 P. v. Singh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C077348

         v.                                                                      (Super. Ct. No. 10F06920)

PRAVINDAR PREM SINGH,

                   Defendant and Appellant.


         Appointed counsel for defendant Pravindar Prem Singh asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436 (Wende).) After reviewing the record, we shall modify the
judgment to include certain mandatory assessments. In all other respects, the judgment is
affirmed.
         In accordance with People v. Kelly (2006) 40 Cal.4th 106, we will provide a
summary of the offenses and the proceedings in the trial court.
         About 3:15 p.m. on October 18, 2010, California Highway Patrol Officer Michael
Salazar stopped a car for a traffic violation. The officer approached defendant, the driver


                                                             1
and only occupant, and could smell marijuana coming from inside the car. When asked if
there was marijuana in the car, defendant responded that there was some in the center
console and that he had a medical marijuana card. Defendant claimed the car belonged to
him but his sister had purchased it for him. When defendant got out of the car, the officer
saw a digital scale on the driver’s seat. From the center console, the officer retrieved two
baggies of marijuana, weighing 8.12 grams and 9.35 grams. Defendant claimed he used
the scale to measure the marijuana before smoking it. On the backseat, the officer found
a backpack containing two bags of marijuana weighing 75 grams and 108 grams, empty
baggies, scissors, six cell phones, pay/owe sheets, binoculars, and $580 in cash (two $100
bills and the rest in twenties). The officer did not find any drug paraphernalia suggesting
personal use, such as a lighter, rolling papers, or a bong. Defendant was not under the
influence.
       An expert opined two of the papers found in defendant’s car were consistent with
pay/owe sheets for the sale of marijuana and the two bags of marijuana from the
backpack contained a large amount of bud that had the highest concentration of THC.
Some of the empty baggies were fold-and-seal bags that concealed odor, and the digital
scale was commonly used by drug dealers. The packaging of the marijuana found in
defendant’s car was not consistent with packaging by medical marijuana dispensaries.
The value of the 200 grams of marijuana was $2,100 and it was an unlikely amount to be
carried at one time by a medical marijuana user. Based on a hypothetical, the expert
opined the marijuana was possessed for sale.
       Defendant obtained a medical marijuana recommendation from Dr. David Allen
on November 14, 2009, and it was valid for one year. Dr. Allen recommended that his
patients eat marijuana “raw” because smoking it was the least effective. Dr. Allen
believed one gram a day was a minimal dosage and three to five grams would be used
each time when ingested as tea. Defendant used medical marijuana for pain suffered as a
result of a car accident. He ingested marijuana in tea and used between four and five

                                             2
grams at a time. He also smoked marijuana with his friend, Krishneel Ram, who smoked
marijuana for cancer and who lived with defendant and family members.
       Defendant claimed the car he had been driving was registered to his sister and his
car was in the shop. Defendant’s girlfriend thought the car defendant had been driving
belonged to defendant’s mother and several people drove it. Defendant admitted the
marijuana in the center console belonged to him, it was for his personal use, and he had
smoked some that morning. Defendant admitted the scale belonged to him. The
backpack with the bags of marijuana did not belong to him and he did not know to whom
the backpack or marijuana belonged. Other than the iPhone, the cell phones did not
belong to him either. He denied ownership of the scissors, binoculars, and pay/owe
sheets. He claimed the money belonged to him, having received the two $100 bills as
birthday gifts and the rest was money he earned from his landscaping job.
       On cross-examination, defendant admitted a 2007 conviction for felon in
possession of a firearm and a 2012 conviction for assault with a semiautomatic firearm.
       The second officer who had arrived on the scene, Officer Ernest Gumm,
confronted defendant about the large bags of marijuana. Defendant claimed the
marijuana was for his personal use, denying he was a medical care provider, and the
pay/owe sheets related to finances on his car. Defendant admitted ownership of the scale
and scissors. On cross-examination, Officer Gumm was asked about his prior testimony.
At the preliminary hearing, the officer testified he did not ask defendant about the
backpack or pay/owe sheets. Defendant testified he was in the backseat of the patrol car
when the backpack was discovered and the officer did not ask him about the backpack or
pay/owe sheets.
       A jury convicted defendant of possession of marijuana for sale (Health & Saf.
Code, § 11359; count one) and transportation of more than 28.5 grams of marijuana
(Health & Saf. Code, § 11360, subd. (a); count two). The court sentenced defendant to
serve one-third the midterm or one year on count two to be served consecutively to the

                                             3
term defendant was serving in state prison in San Joaquin County case No. LF012623A. 1
The court stayed sentence on count one pursuant to Penal Code section 654.
       Defendant appeals.
       Appointed counsel filed an opening brief that sets forth the facts of the case and
requests this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing of the opening
brief. More than 30 days elapsed, and we received no communication from defendant.
       Although not orally pronounced by the trial court at sentencing, the amended
abstract of judgment reflects an $80 court operations assessment (Pen. Code, § 1465.8), a
$60 conviction assessment (Gov. Code, § 70373), and unspecified penalty assessments on
the lab fee and drug program fee. Because the court operations assessment, the
conviction assessment, and penalty assessments are mandatory, we will modify the
judgment to include them. We note, however, the mandatory penalty assessments (such
as the state penalty assessment (Pen. Code, § 1464, subd. (a) [$10 for every $10] and the
county penalty assessment (Gov. Code, § 76000, subd. (a) [$7 for every $10]) are not
specified or broken down on the lab fee and drug program fee. The abstract of judgment
must “separately list, with the statutory basis, all fines, fees and penalties imposed.”
(People v. High (2004) 119 Cal.App.4th 1192, 1201.) Thus, we direct the trial court to
separately list, with the statutory basis, all penalty assessments imposed. (See id. at
p. 1200.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.



1      In San Joaquin County case No. LF012623A, defendant was convicted of two
counts of assault with a semiautomatic firearm (Pen. Code, § 245, subd. (b)) and, on
November 9, 2012, he was sentenced to state prison for an aggregate term of five years.

                                              4
                                     DISPOSITION
       The judgment is modified to include the $80 court operations assessment, the $60
conviction assessment, and penalty assessments on the lab fee and the drug program fee.
The trial court is directed to prepare an amended abstract of judgment reflecting the
breakdown of the penalty assessments on the lab fee and drug program fee and to forward
a certified copy of the amended abstract of judgment to the Department of Corrections
and Rehabilitation. As modified, the judgment is affirmed.



                                                             /s/
                                                 HOCH, J.



We concur:



         /s/
BLEASE, Acting P. J.



         /s/
RENNER, J.




                                             5